Citation Nr: 1505503	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-25 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.

In a May 2014 decision, the Board found that the Veteran had submitted new and material evidence sufficient to reopen a final denial of service connection for prostate cancer.  The Board then remanded the claim for service connection for prostate cancer to the RO for further development.  The RO completed the requested development, issued a new supplementary statement of the case (SSOC) to the Veteran in November 2014, and returned the matter to the Board.


FINDINGS OF FACT

1. Based on his credible assertion and photographic evidence of serving along the perimeter of U-Tapao Royal Thai Air Force Base (RTAFB), and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents during active service in Thailand.  

2. The Veteran's prostate cancer is presumed related to his exposure to herbicide agents while serving in Thailand. 



CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In the present case, the Veteran asserts, and VA concedes, that the Veteran has a current diagnosis of prostate cancer.  The Veteran contends that his prostate cancer is related to either radiation exposure or herbicide exposure during active duty.

In this case, the Veteran's service personnel records reflect that he served in Thailand at the U-Tapao RTAFB from July 1971 to August 1971.  His military occupational specialty (MOS) is listed as a munitions maintenance specialist.  While the Veteran's awards include the Vietnam Service Medal, there is no indication the service records that the Veteran served in the Republic of Vietnam.  The Veteran asserts that he was exposed to Agent Orange during his time at U-Tapao RTAFB.  

In its May 2014 remand, the Board requested that the RO contact the U.S. Army and Joint Services Records Research Center (JSRRC) for corroboration of the Veteran's claimed exposure to Agent Orange while stationed at U-Tapao RTAFB.  It specifically requested that JSRRC verify whether the Veteran's MOS would have placed him near the perimeter of the base.  

In October 2014, the JSRRC issued a memorandum with regard to the Veteran's claimed herbicide exposure.  In that memorandum, JSRRC verified that the Veteran was stationed at U-Tapao RTAFB for the period in question, but declined to concede herbicide exposure.  In reaching this conclusion, the JSRRC reviewed all available records, but determined that the available evidence failed to show that the Veteran's MOS placed him on or near the perimeter.

In December 2014, the Veteran, through his representative, submitted additional evidence of his service along the perimeter of the U-Tapao RTAFB, to include additional photographs of him working with various munitions along multiple fence lines at U-Tapao RTAFB.  Many of these photos show a distinct lack of vegetation.  They also verify the Veteran's testimony that he frequently worked without protection, wearing only shorts and boots.  Those photographs have been associated with the Veteran's VBMS file.   

A lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While JSRRC has not been able to corroborate the Veteran's testimony that his responsibilities took him to the perimeter of the U-Tapao RTAFB, the Board notes that there is no basis in the record to question the Veteran's credibility regarding his statements as to his service.  His statements indicate that he regularly worked near the perimeter of the flight line, loading and hauling various munitions for installation on B-52 aircraft.  Further, photographic evidence shows the Veteran clearly working near the perimeter of the base in multiple areas completely devoid of foliation (in stark contrast to the considerable foliation seen in the distance beyond the base perimeter), evidence which the Board finds particularly probative in this case.  

Therefore, based on his credible assertions and supporting photographic evidence of serving along the perimeter of U-Tapao RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  Further, as he is presumed to have been exposed to Agent Orange, the presumption of service connection for prostate cancer attaches.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Therefore, service connection for prostate cancer is warranted.  


ORDER

Entitlement to service connection for prostate cancer is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


